Case 20-40349-elm11 Doc 290 Filed 06/28/20            Entered 06/28/20 13:26:53       Page 1 of 9



 LOEB & LOEB LLP                                  FORSHEY & PROSTOK, LLP
 Bernard R. Given II                              Jeff P. Prostok
 State Bar No. 07990180                           State Bar No. 16352500
 10100 Santa Monica Blvd., Suite 2200             Lynda Lankford
 Los Angeles, CA 90067-4120                       State Bar No. 11935020
 Tel: 310-282-2000                                777 Main Street, Suite 1550
 Fax: 310-282-2200                                Fort Worth, TX 76012
 Email: bgiven@loeb.com                           Tel: 817-877-8855
                                                  Fax: 817-877-4151
 Counsel to the Debtor                            Email: jprostok@forsheyprostok.com
 and Debtor-in-Possession                                  llankford@forsheyprostok.com

                                                  Counsel to the Debtor
                                                  and Debtor-in-Possession


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                   §
In re:                             § Chapter 11
                                   §
EVENTIDE CREDIT ACQUISITIONS, LLC, § Case No. 20-40349-elm11
                                   §
                    Debtor.        §
                                   §

                                     NOTICE OF APPEAL

         Eventide Credit Acquisitions, LLC, debtor and debtor in possession in the above-captioned

case (the “Debtor”), hereby files this appeal, pursuant to 28 U.S.C. § 158(a), from the Order

Dismissing Bankruptcy Case [Docket No. 288] (the “Order”), which is attached hereto as Exhibit

A and was entered on June 18, 2020. The parties affected by this appeal of the Order are:

 Debtor / Appellant:                      Eventide Credit Acquisitions, LLC

                                          Represented by:

                                          LOEB & LOEB LLP
                                          Bernard R. Given II
                                          State Bar No. 07990180
                                          10100 Santa Monica Blvd., Suite 2200
                                          Los Angeles, CA 90067-4120
Case 20-40349-elm11 Doc 290 Filed 06/28/20    Entered 06/28/20 13:26:53   Page 2 of 9




                                  Tel.: 310-282-2000
                                  Fax: 310-282-2200
                                  Email: bgiven@loeb.com

                                  -and-

                                  FORSHEY & PROSTOK, LLP
                                  Jeff P. Prostok
                                  State Bar No. 16352500
                                  Lynda Lankford
                                  State Bar No. 11935020
                                  777 Main Street, Suite 1550
                                  Fort Worth, TX 76012
                                  Tel: 817-877-8855
                                  Fax: 817-877-4151
                                  Email: jprostok@forsheyprostok.com
                                           llankford@forsheyprostok.com

 Movants / Appellees:             Lula Williams, John Actis II, Rose Marie Buchert,
                                  Dowin Coffy, Dominique De La Bay, Dana
                                  Duggan, Lori Fitzgerald, Renee Galloway, Derek
                                  Geter, Sonji Grandy, Lucinda Gray, Anthony
                                  Green, Keisha Hamm, George Hengle, Chris
                                  Kobin, Lamesha Kondo, Desiree Wright Lovins,
                                  Linda Madison, Lisa Martinez, Victoria Renee
                                  McKoy, Andrea Mendez, Kevin Stanley Minor,
                                  Regina Nolte, Sharon Paavo, Tasha Pettiford,
                                  Kimberly Pool, Burry Pough, Andrea
                                  Scarborough, Anastasia Sherman, Marcella Singh,
                                  Carrie Samantha Smith, Richard L. Smith Jr.,
                                  Teresa Titus, and Latanya Tarleton

                                  Represented by:

                                  NELIGAN LLP
                                  Patrick J. Neligan, Jr.
                                  Texas State Bar No. 14866000
                                  James P. Muenker
                                  Texas State Bar No. 24002659
                                  325 North St. Paul Street, Suite 3600
                                  Dallas, Texas 75201
                                  Tel: 214-840-5300
                                  Fax: 214-840-5301
                                  Email: pneligan@neliganlaw.com
                                          jmuenker@neliganlaw.com




                                          2
Case 20-40349-elm11 Doc 290 Filed 06/28/20    Entered 06/28/20 13:26:53     Page 3 of 9




 Interested Party:                Official Committee of Unsecured Creditors

                                  Represented by:

                                  COLE SCHOTZ P.C.
                                  Gary H. Leibowitz, Esq. (Admitted pro hac vice)
                                  300 E. Lombard Street, Suite 1450
                                  Baltimore, Maryland 21202
                                  Tel: 410-230-0660
                                  Fax: 410-210-0667
                                  Email: gleibowitz@coleschotz.com

                                  -and-

                                  Michael D. Warner, Esq.
                                  State Bar No. 00792304
                                  Benjamin L. Wallen, Esq.
                                  State Bar No. 24102623
                                  301 Commerce Street, suite 1700
                                  Fort Worth, Texas 76102
                                  Tel: 817-810-5250
                                  Fax: 817-810-5255
                                  Email: mwarner@coleschotz.com
                                         bwallen@coleschotz.com

 Interested Party:                Matt Martorello

                                  Represented by:

                                  PHELANLAW
                                  Robin Phelan
                                  State Bar No. 15903000
                                  4214 Woodfin Drive
                                  Dallas, Texas 75220
                                  Tel: 214-704-0222
                                  Email: Robin@Phelanlaw.Org



 Dated: June 28, 2020                Respectfully submitted,

                                     LOEB & LOEB LLP
                                     /s/ Bernard R. Given II
                                     Bernard R. Given II
                                     State Bar No. 07990180
                                     10100 Santa Monica Blvd., Suite 2200



                                          3
Case 20-40349-elm11 Doc 290 Filed 06/28/20   Entered 06/28/20 13:26:53       Page 4 of 9




                                     Los Angeles, CA 90067-4120
                                     Tel.: 310-282-2000
                                     Fax: 310-282-2200
                                     Email: bgiven@loeb.com

                                     -and-

                                     FORSHEY & PROSTOK, LLP
                                     /s/ Jeff P. Prostok
                                     Jeff P. Prostok
                                     State Bar No. 16352500
                                     Lynda Lankford
                                     State Bar No. 11935020
                                     777 Main Street, Suite 1550
                                     Fort Worth, TX 76012
                                     Tel: 817-877-8855
                                     Fax: 817-877-4151
                                     Email: jprostok@forsheyprostok.com
                                              llankford@forsheyprostok.com

                                     Counsel to the Debtor and Debtor in
                                     Possession




                                        4
Case 20-40349-elm11 Doc 290 Filed 06/28/20            Entered 06/28/20 13:26:53       Page 5 of 9




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 28, 2020, a true and correct copy of the above and foregoing
Motion was caused to be served electronically on the parties registered to receive notice through
the court’s ECF noticing system. I hereby further certify that on June 28, 2020, a true and correct
copy of the above and foregoing Motion was caused to be served via email on the following parties:


U.S. TRUSTEE:

Erin Marie Schmidt
United States Trustee
1100 Commerce St., Room 976
Dallas, TX 75242-1496
(214) 767-1075
Fax : (214) 767-8971
Email: ustpregion06.da.ecf@usdoj.gov

Elizabeth Ziegler Young
U.S. Trustee Office
1100 Commerce Street, Room 976
Dallas, TX 75242
(214) 767-8967
Fax : (214) 767-8971
Email: elizabeth.a.young@usdoj.gov



OFFICIAL COMMITTEE OF UNSECURED CREDITORS:

Gary Howard Leibowitz
Cole Schotz P.C.
300 E. Lomard Street, Suite 1450
Baltimore, MD 21202
(410) 528-2971
Fax : (410) 528-9401
Email: gleibowitz@coleschotz.com

Irving E. Walker
Cole Schotz P.C.
300 East Lombard St., Ste. 1450
Baltimore, MD 21202
410-230-0660
Fax : 410-230-0667
Email: iwalker@coleschotz.com




                                                5
Case 20-40349-elm11 Doc 290 Filed 06/28/20         Entered 06/28/20 13:26:53   Page 6 of 9




Michael D. Warner
Cole Schotz P.C.
1700 City Center Tower II
301 Commerce St.
Fort Worth, TX 76102
(817)810-5250
Fax : (817)810-5255
Email: mwarner@coleschotz.com



REQUEST FOR SPECIAL NOTICE:

Robin Phelan
PhelanLaw
4214 Woodfin Dr.
Dallas, TX 75220
Email: robin@phelanlaw.org

Kristi C. Kelly
Kelly Guzzo, PLC
3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030
Fax: (703) 591-0167
Email: kkelly@kellyguzzo.com

Steve A. Pierce
Norton Rose Fullbright US LLP
111 West Houston Street, Suite 1800
San Antonio, TX 78205
Fax: (210) 270-7205
Email: steve.pierce@nortonrosefullbright.com

Toby L. Gerber
Norton Rose Fullbright US LLP
2200 Ross Avenue, Suite 3600
Dallas, TX 75201
Fax: (214) 855-8000
Email: toby.gerber@nortonrosefullbright.com

Justin Gray
Anna M. Bruty
Rosette, LLP
44 Grandville Ave. SW
Grand Rapids, MI 49503
Email: jgray@rosettelaw.com
       abruty@rosettelaw.com



                                               6
Case 20-40349-elm11 Doc 290 Filed 06/28/20   Entered 06/28/20 13:26:53   Page 7 of 9




Marcus Alan Helt, Esq.
FOLEY & LARDNER LLP
2021 McKinney Avenue
Suite 1600 Dallas, TX 75201
Fax: 214-999-4667
Email: mhelt@foley.com

Michael A. Caddell
Amy E. Tabor
Caddell & Chapman
628 East 9th Street
Houston TX 77007-1722
Fax: 713-751-0906
Email: mac@caddellchapman.com
       aet@caddellchapman.com

J. Brian Vanderwoude
Dorsey & Whitney LLP
300 Crescent Court, Suite 400
Dallas, Texas 75201
Fax: (214) 981-9901
Email: vanderwoude.brian@dorsey.com


                                             /s/ Jeff P. Prostok
                                             Jeff P. Prostok




                                        7
Case 20-40349-elm11 Doc 290 Filed 06/28/20   Entered 06/28/20 13:26:53   Page 8 of 9




                           Exhibit A
     Case
     Case 20-40349-elm11
          20-40349-elm11 Doc
                         Doc 290
                             288 Filed
                                 Filed 06/28/20
                                       06/18/20           Entered
                                                          Entered 06/28/20
                                                                  06/18/20 13:26:53
                                                                           13:41:21          Page
                                                                                             Page 9
                                                                                                  1 of
                                                                                                    of 9
                                                                                                       1




The following constitutes the ruling of the court and has the force and effect therein described.



Signed June 18, 2020
                                           United States Bankruptcy Judge
______________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

     IN RE:                                              §       CHAPTER 11
                                                         §
     EVENTIDE CREDIT ACQUISITIONS, LLC                   §       CASE NO. 20-40349
                                                         §
                    Debtor.                              §


                              ORDER DISMISSING BANKRUTPCY CASE

             On June 9, 2020 (the “Hearing”), the Court announced its decision with respect to the

     motion (the “Motion”) [Docket No. 123] of the Consumer Borrowers (as that term is defined in

     the Motion) seeking entry of an order dismissing the above-captioned bankruptcy case for cause

     pursuant to 11 U.S.C. § 1112(b). Upon consideration of the Motion, any responsive pleadings, the

     evidence presented and the arguments of counsel, and the entire record before the Court, the Court

     is of the opinion that the Motion should be GRANTED for the reasons announced on the record at

     the Hearing. Accordingly,

             IT IS HEREBY ORDERED that the Motion is granted, and the above-captioned case

     is hereby dismissed for cause pursuant to 11 U.S.C. § 1112(b); provided, however, the Court

     shall retain jurisdiction to hear and determine the pending motion at Docket No. 285.

                                      # # # END OF ORDER # # #
